DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20170153436 A1 – hereafter Park
	b.	US 20120047462 A1 – hereafter Moon
	c.	US 20170161921 A1 – hereafter Tian
	d.	US 20180299659 A1 – hereafter Sase
	e.	US 20120238877 A1 – hereafter Tashiro

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    107
    521
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on November 30th 2020. Claims 1-11 are pending examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 12/07/2021, 01/27/2021 is noted, Keita disclosed, the submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 1-7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2001243500A (Keita et al).
Regarding Claim 1, Keita disclosed, an information processing device comprising: an image processor which generates surface information from point cloud data generated on the basis of position information of an object, using a value of a first parameter and a value of a second parameter (para 8-10 and figures 1-3); and a display controller which causes a display to display a surface image on the basis of the generated surface information, wherein the image processor generates a plurality of pieces of surface information, using a plurality of values of the first parameter and a plurality of values of the second parameter, and the display controller causes the display to display a plurality of surface images on the basis of the plurality of pieces of generated surface information (para 11-19).
Regarding Claim 2, Keita disclosed, the information processing device according to claim 1, wherein the display controller causes the display to display the plurality of surface images in an arranged manner (para 8, 9, 12).
Regarding Claim 3, Keita disclosed, the information processing device according to claim 1, wherein the display controller causes the display to display the surface image at a position corresponding to the value of each parameter where the vertical axis represents the values of the first parameter and the horizontal axis represents the values of the second parameter (figures 3a-3b, 12-14, para 17-19).
Regarding Claim 4, Keita disclosed, the information processing device according to claim 1, wherein the display controller causes the display to display, in a manner of being arranged in a row direction, a plurality of surface images corresponding to a plurality of pieces of surface information generated using a plurality of values of the first parameter (figures 3a-3c, 12-14), and display, in a manner of being arranged in a column direction, a plurality of surface images corresponding to a plurality of pieces of surface information generated using a plurality of values of the second parameter (para 12-21).
Regarding Claim 5, Keita disclosed, the information processing device according to claim 1, wherein the display controller causes the display to display, in a manner of being arranged in a vertical axis direction, a plurality of surface images corresponding to a plurality of pieces of surface information generated using a plurality of values of the first parameter, and display, in a manner of being arranged in a horizontal axis direction, a plurality of surface images corresponding to a plurality of pieces of surface information generated using a plurality of values of the second parameter (figures 3a-3c, 12-14, para 2, 10, 17-19).
Regarding Claim 6, Keita disclosed, the information processing device according to claim 1, wherein the display controller causes the display to display a setting screen to set the value of a first parameter and the value of a second parameter, and displays, on the setting screen, the value of a first parameter and the value para 8-12, 14-21).
Regarding Claim 7, Keita disclosed, the information processing device according to claim 1, wherein the image processor calculates a scalar field, applying a predetermined function in a region within a predetermined distance from each point data of the point cloud data, discretizes a scalar field at a grid point, and calculates the surface information, calculating an isosurface of a scalar value of the grid point, and the value of the first parameter and the value of the second parameter are any one of a value related to the size of the region, a value related to the resolution of the grid point, and a value of the isosurface (figures 3a-3c, 12-13, para 8-19, note that isosurface, is a 3D surface representation of a point cloud with equal values in a 3D coordinates, in which joined to form 3D image surface).
Regarding Claim 10, is directed to, an information processing method for generating surface information from point cloud data generated on the basis of position information of an object, using a value of a first parameter and a value of a second parameter, and causing a display to display a surface image on the basis of the generated surface information, associated with device claimed in claim 1, the substance of the claimed invention is identical to that of claim 1. Accordingly, claim 10 is rejected under similar rational. The same rationale and motivation applies to claim 10 as given for claim 1.
Regarding Claim 11, directed to, a computer-readable non-transitory tangible .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001243500A, Keita et al hereafter Keita in view of Park et al hereafter Park (US 20170153436 A1) further in view of Tesar et al hereafter Tesar (US 20150018622 A1).
Regarding Claim 8, Keita disclosed, claimed limitations, the information processing device according to claim 1, Keita further disclosed wherein the image processor calculates position information of the fluorescent substance on the basis of a result captured by the image capturer, and generates the point cloud data, using the calculated position information (in figures 3a-3c, figures 12-14 para 8-21). Keita does not explicitly disclosed, a microscope comprising: an illumination optical system which irradiates an excitation light to excite a fluorescent substance contained in a sample; an observation optical system which forms an image of light from the sample. However Park disclosed, a microscope comprising: an illumination optical system which irradiates an excitation light to excite a fluorescent substance contained in a sample; an observation optical system which forms an image of light from the sample (In Abstract, microscope for imaging a specimen, para 5, an optical microscope, para 27, 83-92, figure 4, para 72-86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Keita to incorporate an illumination optical Park: para 11-35). And
Keita and Park do not explicitly disclosed, an image capturer which captures the image formed by the observation optical system. However Tesar disclosed an image capturer which captures the image formed by the observation optical system (In para 45, 60-61, 115-116, 366, 406). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Keita and Park to incorporate an image capturer which captures the image formed by the observation optical system taught by Tesar. The rationale and motivation would have to include camera into the microscope e.g. the observation optical system to capture images from sample in which processed by the image processing device e.g. processor to display and/or store the images in a storage device for further diagnostics to medical practitioners is well known in the arts (In para 42-47).  
Regarding Claim 9, is directed to, a microscope, associated with the claim 8, the substance of the claimed invention is identical to that claim 11. Accordingly, claim 9 is rejected under similar rationale. The same rationale and motivations applies to claim 9 as given for claim 8.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        December 22, 2021